                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


WESTERN-SOUTHERN LIFE                              §
ASSURANCE COMPANY,                                 §
                                                   §               5-20-CV-01400-JKP-RBF
                   Plaintiff,                      §
                                                   §
vs.                                                §
                                                   §
ANDRE MCDONALD, A. M., A MINOR,                    §
BY AND THROUGH THE MINOR'S                         §
NEXT FRIEND AND/OR GUARDIAN;                       §
                                                   §
                   Defendants.                     §

                                               ORDER

       Before the Court is the status above-referenced case, which was referred for resolution of

all nondispositive pretrial matters. See Dkt. No. 5. The Court has authority to enter this Order

pursuant to 28 U.S.C. § 636(b)(1)(A). As discussed further below, Plaintiff Western-Southern

Life Assurance Company must timely move for entry of default and default judgment in

accordance with Federal Rule of Civil Procedure 55, or this case will be subject to dismissal.

       Plaintiff initiated this action against Defendants Andre McDonald and A.M., A Minor,

By and Through the Minor’s Next Friend and/or Guardian, on December 9, 2020. See Dkt. No.

1. The record reflects that the Plaintiff served Defendant Andre McDonald, on January 20, 2020,

and a waiver of service was signed by the next friend and/or guardian of A.M. on April 9, 2021.

See Dkt. Nos. 7 and 8. To date, the Defendants have failed to answer or otherwise respond, and

there has been no activity in this case since Plaintiff filed proof of service.

       Local Rule CV-55 provides, “[i]f a defendant is in default, the court may require the

plaintiff to move for entry of default and a default judgment. If the plaintiff fails to do so within

the prescribed time, the court may dismiss the action, without prejudice, as to the defendant.”


                                                   1
       IT IS THEREFORE ORDERED THAT within 21 days from the date of this Order,

the Plaintiff shall move for entry of default and default judgment in accordance with Federal

Rule of Civil Procedure 55. Failure to timely do so will subject Plaintiff’s claims to dismissal.

       IT IS SO ORDERED.

       SIGNED this 4th day of August, 2021.




                                              RICHARD B. FARRER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
